Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 26 January 2022 for application number 16/946,377. 
Claims 1, 2, 4, 6, 10 – 17, 19 and 20 are currently amended.
Claim 5 is canceled.
Claims 1 – 4 and 6 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 26 January 2022 is insufficient to overcome the 112 rejection of claim 8 based upon the 112 rejection as set forth in the last Office action because:  Examiner respectfully maintains a portion of the claim limitation are still unclear, although the amendments have helped to remove much of the unclear language.  Specifically, the claim language regarding “identifying a specified number of intervals …, a … version identifier interval …; and … a … erase value interval…” still remains unclear.  Please see the 112 rejection below.

Applicant’s amendment filed 26 January 2022 is sufficient to overcome the 103 and 112 rejection of claims 1 – 7 and 9 – 20 based upon the currently amended claims and arguments.

Response to Arguments
Applicant’s arguments, filed 26 January 2022, with respect to the rejection(s) of claim(s) 1 – 7 and 9 – 20 under 35 USC § 112 and claims 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended claims and arguments .  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mukaida, US Pub. No. 2005/0162930 A1, Hemlick et al., US Pub. No. 2021/0132827 A1, Tsai et al., US Patent No. 9,075,714 B1 and D’Abreu et al., US Pub. No. 2012/0084622 A1.
Mukaida, Hemlock, Tsai and D’Abreu, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2022 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 10 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claim 8 recites “identifying a specified number of intervals …, a … version identifier interval …; and … a … erase value interval…”  It is unclear how a specified number of intervals are identified from the distributions.  Also, it is unclear as to how the version identifier belongs to a … version identifier interval, and the meaning of version identifier interval and erase value interval.  Examiner suggest defining interval(s) within the claimed language context to overcome the 112 rejection.

Claim 10 recites “determining, based on a comparison of a number of detected at-risk physical memory blocks mapped to at least a subset of LBAs of the first zone to a threshold number of at risk-blocks, whether the scan of the memory device is to be stopped at the first zone” in the last limitation.  It is unclear as to the result of the determination based on what deciding factors regarding the threshold number.  As in it is unclear as to what happens as a result of being below the threshold and above the threshold.  Claims 11, 12, 14, and 17 recite similar claim language as and are rejected with like reasoning.  Claims 13 – 18 depend from claim 12, and are subsequently rejected.  Claims 15 – 17 depend from claim 14, and are subsequently rejected.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramiya Mothilal [hereafter as Ramiya], US Pub. No. 2010/0268864 A1 in view of Wells [hereafter as Wells], US Patent No. 5,341,339 and further in view of Mukaida [hereafter as Mukaida], US Pub. No. 2005/0162930 A1 and further in view of Dubeyko et al. [hereafter as Dubeyko], US Pub. No. 2018/0307417 A1.

As per claim 1, Ramiya discloses a system comprising:
a memory device comprising a plurality of physical memory blocks [“The removable storage device includes a flash memory that includes a plurality of non-volatile memory storage blocks.”] [para. 0009] and associated with a logical address space that comprises a plurality of zones, wherein each zone comprises a plurality of logical block addresses (LBAs) [“The method includes receiving a logical memory address from the host digital device, the logical memory address corresponding to a location of encrypted data stored on the removable storage device. The method further includes determining a logical zone of memory on the removable storage device, the logical zone corresponding to the logical memory address. The method also includes determining a local address within the logical zone of memory on the removable storage device, the local address within the logical zone corresponding to the logical memory address.”] [para. 0009] [all of para. 0009]; and
a processing device, operatively coupled with the memory device, to perform operations [“The removable storage device includes a processor coupled with the flash memory and configured to read data from and write data to the non-volatile memory storage blocks.”] [para. 0009] comprising:
receiving a request to store data referenced by an LBA associated with a first zone of the plurality of zones [“In one embodiment, receiving a logical memory address from the host digital device comprises receiving one or more read/write commands.”] [para. 0027] [“In step 304, a logical zone of memory on the removable storage device is determined. The logical memory address is analyzed to determine the logical zone that corresponds to the logical memory address. In one embodiment, firmware can identify the logical zone number and the residual number of the incoming commands.”] [para. 0028]; 
obtaining a version identifier [logical zone number] of the first zone, wherein the version identifier of the first zone the first zone [“In step 304, a logical zone of memory on the removable storage device is determined. The logical memory address is analyzed to determine the logical zone that corresponds to the logical memory address. In one embodiment, firmware can identify the logical zone number and the residual number of the incoming commands.”] [para. 0028]; 
obtaining erase values for a plurality of available physical memory blocks of the memory device, wherein each erase value represents a number of completed erase operations for a respective one of the plurality of memory blocks [“The entry may also include a number of times that the block has been erased.”] [para. 0048]; 
selecting, in view of the version identifier of the first zone and the erase values [The entry may also include a number of times that the block has been erased. …, a physical zone number] [physical memory address corresponding to the local address is determined by accessing a lookup table corresponding to the logical zone], a first physical memory block of a plurality of available physical memory blocks [“A logical memory address is received from the host digital device. The logical memory address corresponds to a location of data stored on the removable storage device. A physical memory address corresponding to the local address is determined by accessing a lookup table corresponding to the logical zone.”] [Abstract] [“The lookup table might include one entry per block in the logical zone. The entry might include some information bits that provide status information pertaining to the block. These information bits may include whether the block has been assigned as a memory block or whether the block is currently a spare block, whether the block is defective or otherwise nonfunctional, whether the block contains an active or inactive lookup table, or whether the block contains a master lookup table. The entry may also include a number of times that the block has been erased. The entry may also include physical address information for the physical memory in which the block is stored, such as a chip select number, a physical zone number, and a physical block number.”] [para. 0048]; 
mapping a next available LBA associated with the first zone to the first physical memory block [“A logical memory address is received from the host digital device. The logical memory address corresponds to a location of data stored on the removable storage device. A physical memory address corresponding to the local address is determined by accessing a lookup table corresponding to the logical zone.”] [Abstract]; and 
storing the data in the first physical memory block [“In one embodiment, receiving a logical memory address from the host digital device comprises receiving one or more read/write commands.”] [para. 0027] [“In step 304, a logical zone of memory on the removable storage device is determined. The logical memory address is analyzed to determine the logical zone that corresponds to the logical memory address. In one embodiment, firmware can identify the logical zone number and the residual number of the incoming commands.”] [para. 0028] [“A logical memory address is received from the host digital device. The logical memory address corresponds to a location of data stored on the removable storage device. A physical memory address corresponding to the local address is determined by accessing a lookup table corresponding to the logical zone.”] [Abstract].
	However, Ramiya does not explicitly disclose wherein the version identifier characterizes a number of times has been invalidated;
completed erase operations.
	Wells teaches completed erase operations [“Once the erase operation has been accomplished....”] [col. 11, line 67].
Ramiya and Wells are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ramiya with Wells in order to modify Ramiya for “completed erase operations” as taught by Wells.  One of ordinary skill in the art would be motivated to combine Ramiya with Wells before the effective filing date of the claimed invention to improve a system by providing for the ability where “once the erase operation has been accomplished, the program moves to a step … at which data bases are again updated.” [Wells, cols. 11-12, line 67-1].
However, Ramiya and Wells do not explicitly disclose wherein the version identifier characterizes a number of times has been invalidated.
Mukaida teaches wherein the version identifier characterizes a number of times [updates the version identifier each time] has been invalidated [rewritten] [“The flash memory system 1 according to the present invention updates the version identifier each time data written in the data area 25 is rewritten.”] [para. 0170].
Ramiya, Wells, and Mukaida are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ramiya and Wells with Mukaida in order to modify Ramiya and Wells “wherein the version identifier characterizes a number of times has been invalidated” as taught by Mukaida.  One of ordinary skill in the art would be motivated to combine Ramiya and Wells with Mukaida before the effective filing date of the claimed invention to improve a system by providing for the ability where “The flash memory system … updates the version identifier each time data written in the data area … is rewritten” [Mukaida, para. 0170].
However, Ramiya, Wells, and Mukaida do not explicitly disclose a number of times invalidated.
Dubeyko teaches a number of times invalidated [“According to one embodiment, a method for determining a plurality of range areas of the index includes determining at least a hot range area as being the range area with the highest invalid blocks counts, a pre-hot range area as being the range area with the highest invalid blocks counts after the hot range area, a warm range area as being the range area with the highest invalid blocks counts after the pre-hot range area, and a warming-up range area as being the range area with the highest invalid blocks counts after the warm range area.”] [para. 0035].
Ramiya, Wells, Mukaida, and Dubeyko are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ramiya, Wells, and Mukaida with Dubeyko in order to modify Ramiya, Wells, and Mukaida for “a number of time invalidated” as taught by Dubeyko.  One of ordinary skill in the art would be motivated to combine Ramiya, Wells, and Mukaida with Dubeyko before the effective filing date of the claimed invention to improve a system by providing for the ability “for determining a plurality of range areas of the index includes determining at least a hot range area as being the range area with the highest invalid blocks counts, a pre-hot range area as being the range area with the highest invalid blocks counts after the hot range area, a warm range area as being the range area with the highest invalid blocks counts after the pre-hot range area, and a warming-up range area as being the range area with the highest invalid blocks counts after the warm range area.” [Dubeyko, para. 0035].
Claims 18 and 19 are rejected with like reasoning.

As per claim 6, Ramiya in view of Wells and further in view of Mukaida and further in view of Dubeyko discloses the system of claim 1, Wells teaches wherein the first physical memory block has a lowest erase value among the plurality of available physical memory blocks [Examiner is interpreting because a count of the number of erase operations for each block is kept in a status portion, one of the blocks will have a highest erase value] [“In order to allow the operation of the present invention, a count of the number of times a block is erased is kept in the small block status portion 21 of the block apart from the other data. This portion 21 is illustrated in FIG. 2 at the bottom of the block 20.”] [col. 9, lines 47-51].
Dubeyko teaches wherein the first zone is different from a zone having a lowest number of invalidation operations as a whole among the plurality of zones [“According to one embodiment, a method for determining a plurality of range areas of the index includes determining at least a hot range area as being the range area with the highest invalid blocks counts, a pre-hot range area as being the range area with the highest invalid blocks counts after the hot range area, a warm range area as being the range area with the highest invalid blocks counts after the pre-hot range area, and a warming-up range area as being the range area with the highest invalid blocks counts after the warm range area.”] [para. 0035].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ramiya Mothilal [hereafter as Ramiya], US Pub. No. 2010/0268864 A1 in view of Wells [hereafter as Wells], US Patent No. 5,341,339 and further in view of Mukaida [hereafter as Mukaida], US Pub. No. 2005/0162930 A1 Mukaida [hereafter as Mukaida], US Pub. No. 2005/0162930 A1 and further in view of Dubeyko et al. [hereafter as Dubeyko], US Pub. No. 2018/0307417 A1 as applied to claim 1 above, and further in view of Hemlick et al. [hereafter as Hemlick], US Pub. No. 2021/0132827 A1.

As per claim 2, Ramiya in view of Wells and further in view of Mukaida and further in view of Dubeyko discloses the system of claim 1, however, Ramiya, Wells, Mukaida, and Dubeyko do not explicitly discloses wherein each of the plurality of zones is invalidated by moving a write pointer to a first LBA of a respective zone.
Hemlick teaches wherein each of the plurality of zones is invalidated by moving a write pointer to a first LBA of a respective zone [“Upon execution of the ZM Reset command followed by a ZM Open, the write pointer is moved to the first LBA of the zone. Thus, the zone may only be written to from the lowest Logical Block Address (LBA) or sector until the highest LBA, until filled, or, until fully reset, at which time the write pointer moves back to the beginning LBA 230 of the zone.”] [para. 0043].
Ramiya, Wells, Mukaida, Dubeyko, and Hemlick are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ramiya, Wells, Mukaida, and Dubeyko with Hemlick in order to modify Ramiya, Wells, Mukaida, and Dubeyko “wherein the first zone is different from a zone having a lowest number of invalidation operations among the plurality of zones” as taught by Hemlick.  One of ordinary skill in the art would be motivated to combine Ramiya, Wells, Mukaida, and Dubeyko with Hemlick before the effective filing date of the claimed invention to improve a system by providing for the ability where a “zone must be entirely reset before being rewritten. … accomplished by a “zone management (ZM) reset” command followed by a ZM Open command, … the write pointer is moved to the first LBA of the zone. Thus, the zone may only be written to from the lowest Logical Block Address (LBA) or sector until the highest LBA, until filled, or, until fully reset, at which time the write pointer moves back to the beginning LBA … of the zone..” [Hemlick, para. 0043].


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ramiya Mothilal [hereafter as Ramiya], US Pub. No. 2010/0268864 A1 in view of Wells [hereafter as Wells], US Patent No. 5,341,339 Mukaida [hereafter as Mukaida], US Pub. No. 2005/0162930 A1 and further in view of Dubeyko et al. [hereafter as Dubeyko], US Pub. No. 2018/0307417 A1 as applied to claim 1 above, and further in view of Boyle [hereafter as Boyle], US Patent No. 9,448,919 B1.

As per claim 3, Ramiya in view of Wells and further in view of Mukaida and further in view of Dubeyko discloses the system of claim 1, however, Ramiya, Wells, Mukaida, and Dubeyko do not explicitly disclose wherein overwriting information referenced by the LBA associated with the first zone comprises invalidating at least some LBAs of the first zone. 
Boyle teaches wherein overwriting information referenced by the LBA associated with the first zone comprises invalidating at least some LBAs of the first zone [“In either embodiment, the LBA mapping to the old data sector is invalidated when the data sector in the old zone is erased or overwritten, or when the same LBA is overwritten as part of a new write command.”] [col. 5, lines 37-41].
Ramiya, Wells, Mukaida, Dubeyko, and Boyle are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ramiya, Wells, Mukaida, and Dubeyko with Boyle in order to modify Ramiya, Wells, Mukaida, and Dubeyko “wherein overwriting information referenced by the LBA associated with the first zone comprises invalidating at least some LBAs of the first zone” as taught by Boyle.  One of ordinary skill in the art would be motivated to combine Ramiya, Wells, Mukaida, and Dubeyko with Boyle before the effective filing date of the claimed invention to improve a system by providing for the ability where “LBA mapping to the old data sector is invalidated when the data sector in the old zone is erased or overwritten, or when the same LBA is overwritten as part of a new write command.” [Boyle, col. 5, line 37-41].


Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramiya Mothilal [hereafter as Ramiya], US Pub. No. 2010/0268864 A1 in view of Wells [hereafter as Wells], US Patent No. 5,341,339 Mukaida [hereafter as Mukaida], US Pub. No. 2005/0162930 A1 and further in view of Dubeyko et al. [hereafter as Dubeyko], US Pub. No. 2018/0307417 A1 as applied to claims 1 and 18 above, and further in view of D’Abreu et al. [hereafter as D’Abreu], US Pub. No. 2012/0084622 A1.

As per claim 4, Ramiya in view of Wells and further in view of Mukaida and further in view of Dubeyko discloses the system of claim 1, Wells teaches wherein the first zone has a lowest number of invalidation operations as a whole among the plurality of zones, and wherein the first physical memory block has a highest [Examiner is interpreting because a count of the number of erase operations for each block is kept in a status portion, one of the blocks will have a highest erase value] erase value among a subset [Examiner addressed this limitation in the 112 rejection section above] of available physical memory blocks [“In order to allow the operation of the present invention, a count of the number of times a block is erased is kept in the small block status portion 21 of the block apart from the other data. This portion 21 is illustrated in FIG. 2 at the bottom of the block 20.”] [col. 9, lines 47-51].
Dubeyko teaches wherein the first zone has a lowest number of invalidation operations among the plurality of zones [“According to one embodiment, a method for determining a plurality of range areas of the index includes determining at least a hot range area as being the range area with the highest invalid blocks counts, a pre-hot range area as being the range area with the highest invalid blocks counts after the hot range area, a warm range area as being the range area with the highest invalid blocks counts after the pre-hot range area, and a warming-up range area as being the range area with the highest invalid blocks counts after the warm range area.”] [para. 0035].
However, Ramiya, Wells, Mukaida, and Dubeyko do not explicitly disclose subset of memory blocks whose erase value does not exceed a threshold erase value.
D’Abreu teaches subset of memory blocks whose erase value does not exceed a threshold erase value [the count of write/erase cycles 372 or the error data 378, to one or more predetermined thresholds 376 to determine whether a region of the memory 314, such as a block or word line, is associated with an error indicator that exceeds one or more predetermined thresholds 376] [“The controller 306 may therefore be configured to initially maintain the memory 314 (or portions of the memory) in a format other than the enhanced data integrity format, reserving one or more word lines, such as the ECC storage word line 326, for storage of ECC data for particular word lines that may be selectively transitioned to the enhanced data integrity format. During operation, the controller 306 may maintain and update the error monitoring data 370 and may periodically, or according to triggering events, compare error indicators, such as the count of write/erase cycles 372 or the error data 378, to one or more predetermined thresholds 376 to determine whether a region of the memory 314, such as a block or word line, is associated with an error indicator that exceeds one or more predetermined thresholds 376. In response to determining that an error indicator exceeds one or more of the predetermined thresholds 376, the controller 306 may be configured to selectively transition one or more word lines or blocks to the enhanced data integrity format. As a result, a usable life of the data storage device 304 may be extended as an ability to correct errors, such as errors due to device wear, may be enhanced by transitioning regions of the memory that may be approaching an expected error rate that exceeds an error correction capability of the ECC engine 308 to the enhanced data integrity format.”] [para. 0038].

Ramiya, Wells, Mukaida, Dubeyko, and D’Abreu are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ramiya, Wells, Mukaida, and Dubeyko with D’Abreu in order to modify Ramiya, Wells, Mukaida, and Dubeyko “subset of memory blocks whose erase value does not exceed a threshold erase value” as taught by D’Abreu.  One of ordinary skill in the art would be motivated to combine Ramiya, Wells, Mukaida, and Dubeyko with D’Abreu before the effective filing date of the claimed invention to improve a system by providing for the ability where a “controller … may maintain and update the error monitoring data … and may periodically, or according to triggering events, compare error indicators, such as the count of write/erase cycles … , to one or more predetermined thresholds … to determine whether a region of the memory …, such as a block or word line, is associated with an error indicator that exceeds one or more predetermined thresholds”. [Boyle, para. 0038].
Claim 20 is rejected with like reasoning.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ramiya Mothilal [hereafter as Ramiya], US Pub. No. 2010/0268864 A1 in view of Wells [hereafter as Wells], US Patent No. 5,341,339 Mukaida [hereafter as Mukaida], US Pub. No. 2005/0162930 A1 and further in view of Dubeyko et al. [hereafter as Dubeyko], US Pub. No. 2018/0307417 A1 as applied to claim 1 above, and further in view of Malina et al. [hereafter as Malina], US Patent No. 10,126,981 B1.

As per claim 9, Ramiya in view of Wells and further in view of Mukaida and further in view of Dubeyko discloses the system of claim 1, Ramiya discloses wherein the request to store data is generated by an application executed by a host computing system communicatively coupled to the memory device [“The method includes receiving a logical memory address from the host digital device, the logical memory address corresponding to a location of encrypted data stored on the removable storage device. The method further includes determining a logical zone of memory on the removable storage device, the logical zone corresponding to the logical memory address. The method also includes determining a local address within the logical zone of memory on the removable storage device, the local address within the logical zone corresponding to the logical memory address.”] [para. 0009] [“The secured volume may be considered locked until a user enters an appropriate password into a security software application configured to control access to the secure volume, for example. In one embodiment, the security software application includes a control panel application for the removable data storage device.”] [para. 0026].
However, Ramiya, Wells, Mukaida, and Dubeyko do not explicitly disclose wherein the first zone is assigned to the application.
Malina teaches request is generated by an application, and wherein the first zone is assigned to the application [zone storage application] [“Examples of such smaller or more frequently accessed system data can include write pointers for NVRAM 122 or disk 150 (e.g., in Shingled Magnetic Recording (SMR) zoned storage applications), timestamps of when data was accessed, or frequently updated information about zones of storage in NVRAM 122 or disk 150, such as which zone is open or the number of open zones in an SMR zoned storage application.”] [col. 3, lines 17-24] [“For example, in an SMR zone storage application, the zones' number of valid LBAs may be evaluated.”] [col. 12, lines 23-25].
Ramiya, Wells, Mukaida, Dubeyko, and Malina are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ramiya, Wells, Mukaida, and Dubeyko with Malina in order to modify Ramiya, Wells, Mukaida, and Dubeyko where “request is generated by an application, and wherein the first zone is assigned to the application” as taught by Malina.  One of ordinary skill in the art would be motivated to combine Ramiya, Wells, Mukaida, and Dubeyko with Malina before the effective filing date of the claimed invention to improve a system by providing for the ability where “in an SMR zone storage application, the zones' number of valid LBAs may be evaluated. [Malina, col. 12, lines 23-25].


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramiya Mothilal [hereafter as Ramiya], US Pub. No. 2010/0268864 A1 in view of Wells [hereafter as Wells], US Patent No. 5,341,339 Mukaida [hereafter as Mukaida], US Pub. No. 2005/0162930 A1 and further in view of Dubeyko et al. [hereafter as Dubeyko], US Pub. No. 2018/0307417 A1 as applied to claim 1 above, and further in view of Tsai et al. [hereafter as Tsai], US Patent No. 9,075,714 B1.

As per claim 10, Ramiya in view of Wells and further in view of Mukaida and further in view of Dubeyko discloses the system of claim 1, Ramiya wherein the operations further comprise:
identifying the first zone of the plurality of zones as a zone having a version identifier [“In step 304, a logical zone of memory on the removable storage device is determined. The logical memory address is analyzed to determine the logical zone that corresponds to the logical memory address. In one embodiment, firmware can identify the logical zone number and the residual number of the incoming commands.”] [para. 0028].
Mukaida teaches having a lowest version identifier [“In the example shown in FIG. 8, the version identifier is incremented by 1 each time data rewriting is executed. When the version identifier reaches 15 (1111b (binary number))), the version identifier is returned to 0 (0000b (binary number)). In a case where rewriting is executed properly, 111 1111 1111b (binary number) is set as the corresponding logical block address of the block in which the old data was written. Therefore, the block that has the corresponding logical block address 000 0000 0000b (binary number) is normally only the block in which the newest data is written.”] [para. 0138].
However, Ramiya, Wells, Mukaida, and Dubeyko do not explicitly disclose initiating a scan of the memory device;
starting with a first LBA of the first zone, performing error correction analysis to detect at-risk physical memory blocks mapped to consecutive LBAs of the first zone; and
determining, based on a comparison of a number of detected at-risk physical memory blocks mapped to at least a subset of LBAs of the first zone to a threshold number of at risk-blocks, whether the scan of the memory device is to be stopped at the first zone.
Tsai teaches initiating a scan of the memory device [background scan 412 ] [“In one embodiment, a background scan 412 will not execute a read scan in any of the sector groups 202 until the read flag is cleared by any of the data tracks 116 in the sector groups 202 being written.”] [col. 8, lines 3-6];
starting with a first LBA of the first zone [sector group] [sector], performing error correction analysis to detect at-risk physical memory blocks mapped to consecutive LBAs of the first zone [“In one embodiment, when a sector requires a level of error correction in excess of a threshold it is identified as a potential risk by a suspect logical block address (LBA) identifier 414. The suspect LBA identifier 414 is loaded into an action required memory 416 during the read command 402. The action required memory 416, such as a FIFO, can be deep enough to accommodate 1-data-track worth of sectors, though the size can vary in various embodiments.”] [col. 8, second paragraph] [“Referring now to FIG. 2, therein is shown an exemplary layout of a sector group mechanism 201 in an embodiment. The exemplary layout of the sector group mechanism 201 depicts the media 104 having a plurality of sector groups 202 partitioned adjacent to each other across the surface of the media 104.”] [col. 5, lines 21-26]; and
determining, based on a comparison of a number of detected at-risk physical memory blocks mapped to at least a subset of LBAs of the first zone to a threshold number of at risk-blocks, whether the scan of the memory device is to be stopped at the first zone [“In one embodiment, when a sector requires a level of error correction in excess of a threshold it is identified as a potential risk by a suspect logical block address (LBA) identifier 414. The suspect LBA identifier 414 is loaded into an action required memory 416 during the read command 402. The action required memory 416, such as a FIFO, can be deep enough to accommodate 1-data-track worth of sectors, though the size can vary in various embodiments.”] [col. 8, second paragraph].
Ramiya, Wells, Mukaida, Dubeyko, and Tsai are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ramiya, Wells, Mukaida, and Dubeyko with Tsai in order to modify Ramiya, Wells, Mukaida, and Dubeyko where “initiating a scan of the memory device;
starting with a first LBA of the first zone, performing error correction analysis to detect at-risk physical memory blocks mapped to consecutive LBAs of the first zone; and
determining, based on a comparison of a number of detected at-risk physical memory blocks mapped to at least a subset of LBAs of the first zone to a threshold number of at risk-blocks, whether the scan of the memory device is to be stopped at the first zone” as taught by Tsai.  One of ordinary skill in the art would be motivated to combine Ramiya, Wells, Mukaida, and Dubeyko with Tsai before the effective filing date of the claimed invention to improve a system by providing for the ability where when “a sector requires a level of error correction in excess of a threshold it is identified as a potential risk by a suspect logical block address (LBA) identifier”. [Tsai, col. 8, second paragraph].

Claim 12 is rejected with like reasoning as claims 1 and 10 above. 

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 20 have received a second action on the merits and are subject of a second action final.  Claims 1 – 20 are rejected under a 103 rejection.  Claims 8 and 10 – 18 are rejected under a 112 rejection.  Examiner was not able to provide prior art to read on claims 7, 11, 13, and 14.  Claim 8 depends from claim 7.  Claims 15 and 16 depend from claim 14.  And claim 17 depends from claim 15. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135      

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135